FILED
                            NOT FOR PUBLICATION                              JUN 18 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30380

               Plaintiff - Appellee,             D.C. No. 6:02-cr-60027-MRH

  v.

JEFFREY RONALD BANKER,                           MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jeffrey Ronald Banker appeals from the 125-month sentence imposed upon

resentencing. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Banker contends the district court erred by sentencing him as a career

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
offender because his bank robbery conviction for the instant offense and other

prior convictions were all part of a common course of conduct. The district court

properly classified Banker as a career offender because Banker’s prior qualifying

convictions are factually and temporally distinct from his bank robbery conviction.

See U.S.S.G. § 4B1.1(a)(3); see also United States v. Gallegos-Gonzalez,

3 F.3d 325, 328 (9th Cir. 1993) (appellant’s classification as a career offender

under section 4B1.1 was proper).

      AFFIRMED.




                                          2                                    09-30380